Title: To George Washington from Major General Stirling, 18 June 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


                    
                        Valley forge Camp June 18th 1778.
                    
                    In answer to the Several Questions Submitted by your Excellency Yesterday to a Council of General Officers, I beg leave to give it as my Oppinion.
                    That no Enterprize can be undertaken to advantage against the Enemy in Philadelphia, as they Can Move off on the first Notice of our Approach, or if they Chuse to fight us wt. their Whole force they Can in a few hours bring it over from Jersey.
                    That this Army ought to remain in the possition it at present holds ’till advice be received of the final evacuation of the City.
                    That one Brigade more be sent immediately into Jersey to reinforce  the one already there, and to act as oppertunity may offer in Annoying the Enemy, especially as it will give further Confidence and Spirits to the Militia of that State.
                    That If the Army remain on its present Ground, untill the Enemy quit the City, and if they March immediately thro’ the Jersies to Amboy; it will not be possible for this Army to Arrive in time to give them any Material interruption. However as it is uncertain what Obstructions the Enemy may meet with, or what their Route thro’ Jersey may be or what stay they may make in that State, I am of Opinion that this Army ought, (as soon as we have Certain advice that the Enemy have begun their March through Jersey) to proceed to Corriels and Howels ferry and there Cross the Delaware, where it will be in a possition, either to move against the Enemy, if they remain in that State, or to proceed by the easyest Route to the North River, as Circumstances may then make it Necessary.
                    That in any Case it will be imprudent to risque a General Battle; if the Affairs of the United Staates can be maintained in their present Scituation, the Enemy loose their point; If we loose a General Battle or Suffer our Army to be much Impaired, the United Staates are Ruined.
                    That the most early precautions should be taken to Secure the Sick and Stores in this State; how that Can best be done, depends on the Motions of the Enemy, if they should be through Jersey, there will be but little difficulty, as the Sick may remain in their present Hospitals in Safety and the Stores may at leisure be sent to where they will be Wanted. All which is most Respectfully Submitted by your Excellency’s Most Humble Servant
                    
                        Stirling,
                    
                